Citation Nr: 1208440	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  04-43 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island



THE ISSUES

1.  Entitlement to a higher rate of special monthly compensation (SMC) to include on the basis of loss of use of the left hand and/or right hand. 

2.  Entitlement to a rating in excess of 70 percent for the service-connected diabetic neuropathy of the right hand.   

3.  Entitlement to a rating in excess of 60 percent for the service-connected diabetic neuropathy of the left hand.   

4.  Entitlement to a rating in excess of 40 percent for the service-connected diabetic neuropathy of the left and right foot, prior to January 7, 2010. 

5.  Entitlement to a rating in excess of 40 percent for the service-connected Type II diabetes mellitus.  



REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney at Law



ATTORNEY FOR THE BOARD

M. Donohue, Counsel



INTRODUCTION

The Veteran served on active duty from March 1960 to March 1964. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the RO. 

In May 2009, the Board promulgated a decision that, in part, denied the Veteran's claim for an initial rating in excess of 40 percent for the service-connected diabetic neuropathy of the left and right foot.  

Prior to the Board's May 2009 decision, the Veteran submitted a timely request for a videoconference hearing.  Unfortunately, this request did not reach the Board before the May 2009 decision was issued. 

The May 2009 decision also granted increased disability ratings for the service-connected diabetes mellitus and diabetic neuropathy of the right and left hands.  As these determinations were favorable to the Veteran and have already been implemented by the RO, the action to vacate the Board's decision described hereinbelow does not apply to these favorable determinations.  

The issues of entitlement to a disability rating in excess of what was granted by the Board, however, will be addressed and the subject of further action. 

In addition, while remanded by the Board for additional development, the RO granted service connection and assigned a 20 percent rating for cervical myelopathy, effective on January 12, 2006, in an October 2011 rating decision.  

Significantly, on remand, the RO also granted an increased rate of SMC at the (m) rate based on the loss of use of both lower extremities and additional disability independently ratable at 100 percent, effective on January 7, 2010.   

For the following reasons, these issues remaining on appeal are being remanded to the RO via the Appeals Management Center (AMC) in Washington, DC. 



FINDINGS OF FACT

1.  On May 19, 2009, the Board issued a decision that, in part, prematurely denied separate ratings in excess of 40 percent for the service-connected diabetic neuropathy for each foot, 60 percent for the service-connected neuropathy of the left hand, 70 percent for the service-connected neuropathy of the right hand, and 40 percent for the service-connected diabetes mellitus based on a less than a complete record.  

2.  Prior to the May 19, 2009 decision, the Board failed to honor the Veteran's timely request for a videoconference hearing to address his claims for increase.  



CONCLUSION OF LAW

The decision taken by the Board in the May 2009 that denied separate ratings in excess of 40 percent for the service-connected diabetic neuropathy for each foot, 60 percent for the service-connected neuropathy of the left hand, 70 percent for the service-connected neuropathy of the right hand, and 40 percent for the service-connected diabetes mellitus is vacated.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA regulations provide that an appellate decision may be vacated by the Board at any time upon the request of the Veteran or his representative or on the Board's own motion when there has been a denial of due process.  See 38 C.F.R. § 20.904(a).

Here, a review of the claims folder shows that the Veteran was informed in a February 27, 2009 letter that he had 90 days to request a hearing before a member of the Board.  

Through his attorney, the Veteran requested a videoconference hearing in a March 4, 2009 letter.  While this letter was received by VA on March 5, 2009, it was not associated with his claims folder until after the Board's May 2009 decision.  

On review, the evidence shows that the Veteran was not afforded the hearing before the Board that he had requested in a timely fashion.  

Moreover, to the extent that the unfavorable action taken by the Board was based on less than a full evidentiary record, he is found to have been denied due process of law. 38 C.F.R. § 20.904(a)(3).   

Accordingly, the May 2009 decision of the Board, to the extent it was not favorable to the Veteran, must be vacated.  




ORDER

The May 19, 2009 decision of the Board, insofar as it denied a separate rating in excess of 40 percent for the service-connected diabetic neuropathy of each foot, 60 percent for the service-connected neuropathy of the left hand, 70 percent for the service-connected neuropathy of the right hand, and 40 percent for the service-connected diabetes mellitus is vacated.  



REMAND

As noted, the Veteran has requested an opportunity to present testimony to the Board at a videoconference hearing. 

Pursuant to 38 C.F.R. § 20.700(a) (2011), a hearing on appeal will be granted to a veteran who requests a hearing and is willing to appear in person.  The Veteran has not been afforded a hearing or otherwise indicated that he wishes to withdraw this request. 

Therefore, this action must be performed before adjudicating the claim. 38 C.F.R. § 20.700(a) (2011).

Accordingly, these matters are REMANDED to the RO for the following action:

The RO should take appropriate steps to schedule the Veteran for a videoconference hearing with a Veterans Law Judge at the earliest possible opportunity.  The Veteran and his attorney should be notified in writing of the date, time and location of the hearing.  Any indicated development consistent with this request should be undertaken.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



